DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/7/2022  has been entered.
 
Claim Objections
3.	Claim 1 is objected to because of the following informalities:  
- the recited “the identified”… “corresponding to the” is grammatically incorrect.  The limitations do not recite what is identified.
- the amended comma “,” after “using the received LUN address an” is grammatically incorrectly placed after the “an”
- the recited “among the plurality of memory” is lacking antecedent basis.   
  Appropriate correction is required.
4.	Claim 4 is objected to because of the following informalities:   “the drive” lacks antecedent basis.  Appropriate correction is required.
5.	Claims 2-7 are objected to based on dependency from claim 1.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-5, 8-12, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 20200034060) and in view of Washiya (20160011780)
Claim 1.  Yang discloses A system (e.g.,  data transmission system 100, 0028 Fig. 1) comprising:
a plurality of memory components (e.g., memory devices 232, 0032, Fig. 4);
a plurality of active input/output (I/O) expanders operatively coupled to the memory components (e.g., computer memory devices 232 via an expander and/or re-timer 404., 0037, Fig. 4); and
a processing device configured to perform operations (e.g.,  controller 204 , 0037 Fig. 2) comprising:
receiving a signal that comprises an Open NAND Flash Interface (ONFI) command (e.g., I/O command from a host device 304 and execute the I/O command on one or multiple of the computer memory devices 232 via the storage media interfaces… ONFI, 0036 Fig. 3
causing the identified active I/O expander to isolate a logical pathway to the identified memory component (e.g., configuring the storage media interface for connection with the expander/re-timer 404 (step 916)…. an appropriate driver is used to enable connectivity with an expander/re-timer 404, which may provide a single storage media interface with the ability to connect with a plurality of storage media devices 232., 0053).
causing the identified active I/O expander to recondition the signal that comprises the ONFI command: and routing of the reconditioned signal that comprises the ONFI command to the memory component through the logical pathway (e.g., step 908, if it is determined that a storage media interface will be connected with an expander/re-timer, then the method 900 continues by configuring the storage media interface for connection with the expander/re-timer 404 (step 916)., 0053.)

Yang does not disclose, but Washiya discloses
and a Logical Unit Number (LUN) address that identifies a memory component from among the plurality of memory components (e.g., I/O destination information includes, for example, a LUN (Logical Unit Number) of a LU (Logical Unit) in the I/O destination, and a LBA (Logical Block Address) of an area in the LU. The LU is a logical storage device provided by the storage system 105., 0060, Figs. 2-3).
 identifying, using the received LUN address an, active I/O expander of the plurality of active I/O expanders, the identified active I/O expander functionally connected between a memory controller and a plurality of NAND dies from among the
 plurality of memory components, the identified corresponding to the identified memory component among the plurality of memory (e.g., as paths to a target device with respect to the first expander sequence, as described with reference to FIG. 1, there are the path A including the controller A as an initiator device and the path B including the controller B as an initiator device. As paths to a target device with respect to the second expander sequence, there are a path C including a controller C as an initiator device and a path D including a controller D as an initiator device, 0062; ; memory 127 stores a target management table 201, an access path management table 202, and a host I/O management table 203. The target management table 201 includes information related to the target devices. The access path management table 202 manages an optimal path and a roundabout path for each of the target devices. The host I/O management table 203 includes information related to load in a path from one end of an expander sequence and load in a path from the other end of the expander sequence., 0073, Fig. 3)

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SOC controller, memory and expanders and maintain high signal integrity (0024) as disclosed by Yang, with Washiya, providing the benefit of selects an optimal path, with respect to a transmission destination device of a command among the plurality of storage devices and the plurality of expanders, between an optimal path which is an initiator device with fewer expanders in a distance to the transmission destination device and a roundabout path which is an initiator device with more expanders in a distance to the transmission destination device, and transmits the command to the transmission destination device through the selected optimal path (see Washiya, 0008).

Claim 2. Yang discloses  wherein the causing the active I/O expander to recondition the signal further routing  comprises: causing the active I/O expander to re-drive the signal that comprises the ONFI command (e.g., a re-timer may be used to latch and reshape the storage media interface signal for maintaining high signal integrity. , 0024).

Claim 3. Yang does not disclose, but Washiya discloses
wherein the identifying the active I/O expander based on the LUN address of the memory component comprises: referencing a LUN address table that associates the active I/O expander with the LUN address of the memory component. 4, (Previously Presented) The system of claim 1, wherein the drive is a Solid State Drive (SSD) (e.g., memory 127 stores a target management table 201, an access path management table 202, and a host I/O management table 203. The target management table 201 includes information related to the target devices. The access path management table 202 manages an optimal path and a roundabout path for each of the target devices. The host I/O management table 203 includes information related to load in a path from one end of an expander sequence and load in a path from the other end of the expander sequence., 0073, Fig. 3).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SOC controller, memory and expanders and maintain high signal integrity (0024) as disclosed by Yang, with Washiya, providing the benefit of selects an optimal path, with respect to a transmission destination device of a command among the plurality of storage devices and the plurality of expanders, between an optimal path which is an initiator device with fewer expanders in a distance to the transmission destination device and a roundabout path which is an initiator device with more expanders in a distance to the transmission destination device, and transmits the command to the transmission destination device through the selected optimal path (see Washiya, 0008).

Claim 4.	Yang discloses wherein the drive is a Solid State Drive (SSD) (e.g.,  certain controllers, such as Solid-State Drive (SSD) controllers, 0002; NAND, 0024)).

Claim 5.  Yang does not disclose, but Washiya discloses 
wherein the command comprises a feature address (e.g.,  I/O destination information includes, for example, a LUN (Logical Unit Number) of a LU (Logical Unit) in the I/O destination, and a LBA (Logical Block Address) of an area in the LU. , 0060).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SOC controller, memory and expanders and maintain high signal integrity (0024) as disclosed by Yang, with Washiya, providing the benefit of selects an optimal path, with respect to a transmission destination device of a command among the plurality of storage devices and the plurality of expanders, between an optimal path which is an initiator device with fewer expanders in a distance to the transmission destination device and a roundabout path which is an initiator device with more expanders in a distance to the transmission destination device, and transmits the command to the transmission destination device through the selected optimal path (see Washiya, 0008).

Claim 8.  Yang discloses A method (e.g.,  data transmission system 100, 0028 Fig. 1) comprising:
receiving a signal  that comprises an Open NAND Flash Interface (ONFI) command (e.g., I/O command from a host device 304 and execute the I/O command on one or multiple of the computer memory devices 232 via the storage media interfaces… ONFI, 0036 Fig. 3
causing the identified active I/O expander to isolate a logical pathway to the identified memory component (e.g., configuring the storage media interface for connection with the expander/re-timer 404 (step 916)…. an appropriate driver is used to enable connectivity with an expander/re-timer 404, which may provide a single storage media interface with the ability to connect with a plurality of storage media devices 232., 0053).
causing the identified active I/O expander to recondition the signal that comprises the ONFI command: and routing of the reconditioned signal that comprises the ONFI command to the memory component through the logical pathway (e.g., Referring back to step 908, if it is determined that a storage media interface will be connected with an expander/re-timer, then the method 900 continues by configuring the storage media interface for connection with the expander/re-timer 404 (step 916)., 0053.)
Yang does not disclose, but Washiya discloses
and a Logical Unit Number (LUN) address that identifies a memory component from among the plurality of memory components  of a drive (e.g., I/O destination information includes, for example, a LUN (Logical Unit Number) of a LU (Logical Unit) in the I/O destination, and a LBA (Logical Block Address) of an area in the LU. The LU is a logical storage device provided by the storage system 105., 0060, Figs. 2-3).
 identifying, using the received LUN address an, active I/O expander of the plurality of active I/O expanders functionally connected between a memory controller and a plurality of NAND dies from among the
 plurality of memory components, the identified the plurality of  memory components of the drive  (e.g., as paths to a target device with respect to the first expander sequence, as described with reference to FIG. 1, there are the path A including the controller A as an initiator device and the path B including the controller B as an initiator device. As paths to a target device with respect to the second expander sequence, there are a path C including a controller C as an initiator device and a path D including a controller D as an initiator device, 0062; ; memory 127 stores a target management table 201, an access path management table 202, and a host I/O management table 203. The target management table 201 includes information related to the target devices. The access path management table 202 manages an optimal path and a roundabout path for each of the target devices. The host I/O management table 203 includes information related to load in a path from one end of an expander sequence and load in a path from the other end of the expander sequence., 0073, Fig. 3)

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SOC controller, memory and expanders and maintain high signal integrity (0024) as disclosed by Yang, with Washiya, providing the benefit of selects an optimal path, with respect to a transmission destination device of a command among the plurality of storage devices and the plurality of expanders, between an optimal path which is an initiator device with fewer expanders in a distance to the transmission destination device and a roundabout path which is an initiator device with more expanders in a distance to the transmission destination device, and transmits the command to the transmission destination device through the selected optimal path (see Washiya, 0008).

Claim 9 is rejected for reasons similar to claim 2 (above).
Claim 10 is rejected for reasons similar to claim 3 (above).
Claim 11 is rejected for reasons similar to claim 4 (above).
Claim 12 is rejected for reasons similar to claim 5 (above).
Claim 15.  Yang discloses A non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device, cause the processing device to perform operations  (e.g.,  data transmission system 100, 0028 Fig. 1) comprising:
receiving a signal that comprises an Open NAND Flash Interface (ONFI) command (e.g., I/O command from a host device 304 and execute the I/O command on one or multiple of the computer memory devices 232 via the storage media interfaces… ONFI, 0036 Fig. 3
causing the identified active I/O expander to isolate a logical pathway to the identified memory component (e.g., configuring the storage media interface for connection with the expander/re-timer 404 (step 916)…. an appropriate driver is used to enable connectivity with an expander/re-timer 404, which may provide a single storage media interface with the ability to connect with a plurality of storage media devices 232., 0053).
causing the identified active I/O expander to recondition the signal that comprises the ONFI command: and routing of the reconditioned signal that comprises the ONFI command to the memory component through the logical pathway (e.g., Referring back to step 908, if it is determined that a storage media interface will be connected with an expander/re-timer, then the method 900 continues by configuring the storage media interface for connection with the expander/re-timer 404 (step 916)., 0053.)
Yang does not disclose, but Washiya discloses
and a Logical Unit Number (LUN) address that identifies a memory component from among the plurality of memory components  of a drive (e.g., I/O destination information includes, for example, a LUN (Logical Unit Number) of a LU (Logical Unit) in the I/O destination, and a LBA (Logical Block Address) of an area in the LU. The LU is a logical storage device provided by the storage system 105., 0060, Figs. 2-3).
 identifying, using the received LUN address an, active I/O expander of the plurality of active I/O expanders functionally connected between a memory controller and a plurality of NAND dies from among the
 plurality of memory components, the identified active I/O expander corresponding to the identified memory component among the plurality of  memory components of the drive  (e.g., as paths to a target device with respect to the first expander sequence, as described with reference to FIG. 1, there are the path A including the controller A as an initiator device and the path B including the controller B as an initiator device. As paths to a target device with respect to the second expander sequence, there are a path C including a controller C as an initiator device and a path D including a controller D as an initiator device, 0062; ; memory 127 stores a target management table 201, an access path management table 202, and a host I/O management table 203. The target management table 201 includes information related to the target devices. The access path management table 202 manages an optimal path and a roundabout path for each of the target devices. The host I/O management table 203 includes information related to load in a path from one end of an expander sequence and load in a path from the other end of the expander sequence., 0073, Fig. 3)

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SOC controller, memory and expanders and maintain high signal integrity (0024) as disclosed by Yang, with Washiya, providing the benefit of selects an optimal path, with respect to a transmission destination device of a command among the plurality of storage devices and the plurality of expanders, between an optimal path which is an initiator device with fewer expanders in a distance to the transmission destination device and a roundabout path which is an initiator device with more expanders in a distance to the transmission destination device, and transmits the command to the transmission destination device through the selected optimal path (see Washiya, 0008).
Claim 16 is rejected for reasons similar to claim 2 (above).
Claim 17 is rejected for reasons similar to claim 3 (above).
Claim 18 is rejected for reasons similar to claim 4 (above).
Claim 19 is rejected for reasons similar to claim 5 (above).

8.	Claims 6, 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (cited above) and in view of Washiya (cited above) and further in view of Grunzke (US 20150316969)
Claim 6.    Yang and Washiya   does not disclose, but Grunzke discloses wherein the command comprises an ONFI command that includes a SET Feature command and a feature address (e.g., feature address, 0030,) , and the system is configured to perform operations further comprising: configuring a parameter of the memory component based on the SET Feature command the feature address, in response to the routing the ONFI command to the memory component from the processing device to the memory component via the logical pathway (e.g., SET Feature  command, para 0029-0030).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SOC controller, memory and expanders and maintain high signal integrity (0024) as disclosed by Yang, and Washiya with Grunzke, providing the benefit of improved flexibility by supporting multiple different interface types such as compatible NAND devices (see Grunzke, 0010).
Claim 13 is rejected for reasons similar to claim 6 (above).
Claim 20 is rejected for reasons similar to claim 6 (above).

Claims 7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (cited above) and in view of Washiya (cited above) and further in view of Liao (US 7668925)

Claim 7.   Yang in view of Washiya does not disclose, but Liao discloses
wherein the memory component is a first memory component, the plurality of memory components further comprising a second memory component, and the causing the IO expander to isolate a logical pathway to the memory component further comprises:
causing the IO expander to decouple the second memory component from the plurality of memory components (e.g., subtractive routing methods that limit routing within zone boundary, col 7:45-50 Fig. 1B; subtractive port maps, col 9:6-13).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SOC controller, memory and expanders and maintain high signal integrity (0024) as disclosed by Yang, with Washiya,, with Liao, providing the benefit of ability to segment a physical SAS domain into virtual domains to allow access control (see Liao, col 2:57-59) using zoning logical expanders (col 4:32-39).
Claim 14 is rejected for reasons similar to claim 7 (above).


Response to Arguments
Applicant's arguments filed 2/1/2022 have been fully considered but they are not persuasive. 

For claims 1, 8 and 15, Applicant argues that cited references do not disclose the amended limitations.   Applicant’s arguments are moot in view of the current rejections.
	In this OA, Yang in view of Washiya render the amended limitations as obvious (see rejections above for details).

Applicant argues claims 8 and 15 for reasons similar to claim 1, addressed above.
Claims 2-7, 9-14, 16-20 are rejected based on dependency from claims 1, 8 and 15.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAUTAM SAIN/Primary Examiner, Art Unit 2135